ETHANEX ENERGY, INC.
14500 Parallel Road, Suite A
Basehor, KS 66007
March 23, 2008
 
Via Facsimile


Midwest Renewable Energy, LLC
3610 Dodge Street, Suite 212
Omaha, NE 68131
Fax:                 (402) 345-1233


Attention:
James Jandrian, CPA
 
Penny S. Thelen

 
Dear Jim and Penny:
 
Reference is made to that certain Asset Purchase Agreement, dated February 10,
2008, by and among Midwest Renewable Energy, LLC, a Nebraska limited liability
company, Ethanex Energy, Inc., a Nevada corporation (“Ethanex”), Ethanex
Sutherland Land, LLC, a Delaware limited liability company, Ethanex Sutherland,
LLC, a Delaware limited liability company, Ethanex Phase I, LLC, a Delaware
limited liability company, Ethanex Phase II, LLC, a Delaware limited liability
company, and Ethanex Phase III, LLC, a Delaware limited liability company, as
the same was amended by that certain First Amendment, dated March 11, 2008 (the
“Asset Purchase Agreement”). Pursuant to Section 12(a)(viii) of the Asset
Purchase Agreement, Ethanex hereby terminates the Asset Purchase Agreement,
effective immediately, because it has been unable to obtain interim financing of
at least $1.5 million and has not entered into a legally binding agreement
pursuant to which it would have available to it interim financing of at least
$1.5 million.
 

 
Sincerely,
       
Ethanex Energy, Inc.
       
By:
/s/ Albert W. Knapp, III
   
Albert W. Knapp, III
   
President and Chief Executive Officer



cc:
Roger Wells
McGrath North Mullin & Kratz, PC LLO
First National Tower, 1601 Dodge Street, Suite 3700
Omaha, NE 68102
Fax:                 (402) 341-0216


Mark Director
Kirkland & Ellis LLP
655 15th Street, NW, Suite 1200
Washington, DC 20005
Fax:                 (202) 879-5200
 

--------------------------------------------------------------------------------


 